DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27 are examined below. 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, Applicant argues the rationale of simple substitution of one known element for another to obtain predictable results in Claim 1 consists of unsupported conclusory statements. However, reasons for the rationale are provided on Pages 4 and 5 of the Non-Final Rejection dated 7/20/2021 (and in the rejection below) using the MPEP approved KSR rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143.
	Regarding Applicant’s second argument, applicant’s arguments are directed to a combination not made. Applicant’s arguments are directed to a substitution of the entire prosthetic device and mesh frame of Dwork for the prosthetic device of Keranen.  However, the rejection of Claim 1 intends to substitute the features of self- expandability and balloon-expandability taught by Dwork into the artificial valve and stent frame (the cylindrical frame surrounding the prosthetic leaflets; Fig. 14A and B) of Keranen and not the substitution of the entire heart valve of Dwork. The Keranen prior art does not specify how the valve of Keranen expands and does not specify a material for the valve. Dwork teaches both balloon-expansion and self-expansion as alternatives. The results of the modification would have been predictable because heart valves with the variation of being self-expandable and balloon-expandable and their properties are well understood (Dwork, [0005], [0010]). The rejection below has been updated to include clarifications of the rationale, however, the prior art rejections have remained the same. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-23 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keranen (WO 2008/058940 A1) and Dwork et al. (US 2011/0264203 A1).
Regarding Claim 1, Keranen teaches a device for replacing a mitral valve comprising a loop shaped element (e.g. Page 16, Lines 20-34) having a core (e.g. Page 18, Lines 32-34), an outer layer coating the core (e.g. Page 19, Line 2-4), a first end (e.g. Labeled A in Annotated Figure 6 below), a second end (e.g. Labeled B in Annotated Figure 6 below), and a curved body between the first and second ends (e.g. Page 16, Lines 20-34) and having at least two full turns around a center axis of the loop-shaped element (e.g. Fig. 2 and 6 depict the implant body making at least two full turns around a central axis), wherein the curved body comprises a first end portion (e.g. The portion of the curved body between end A and the line labeled C), a second end portion (e.g. The portion of the curved body between end B and the line D), wherein: the first end portion extends from the first end, is sized for positioning on an atrial side of the native mitral valve (e.g. Page 30, Lines 24-29; Page 21, Lines 18-24; Page 28, Lines 2-7), and at least a part of the first end portion has an open arcuate shape (e.g. Page 16, Lines 26-29), the second end portion extends from the second end and is sized for positioning on a ventricular side of the native mitral valve (e.g. Page 30, Lines 24-29; Page 21, Lines 18-24), the first end portion, the second end portion, are formed continuously to form the curved body (e.g. Fig. 6, the body is depicted as one continuous body; Page 17, Lines 16-19), and at least a part of the second end portion extending from the second end has a larger radius of curvature than at least a part of the first end portion (e.g. Page 17, Lines 20-26); and a prosthetic mitral valve sized and shaped for positioning through at least the second portion of the loop-shaped element (e.g. Fig. 14a, 14b, element 64; Page 25, Lines 3-14), 
Keranen does not disclose the following features: a middle portion extending between the first end portion and the second end portion OR the first end portion, the second end portion, and the middle portion are formed continuously to form the curved body, however, making the two support sections of Keranen into three support sections (first end portion, second end portion and middle portion), such as in the present claims, is obvious because it has been held by the courts that making an integral structure separable (e.g. in a plurality of pieces) would have been obvious to one of ordinary In re Dulberg, 129 USPQ 348, 349 (CCPA 1961).
Keranen does not disclose the following features, however, Dwork teaches a device for replacing a mitral valve wherein the prosthetic mitral valve sized and shaped for positioning through at least the second portion of the loop-shaped element is radially expandable (e.g. Fig. 1A; ¶ [0012], [0034]); the radially expandable prosthetic mitral valve comprising a stent frame that is balloon expandable and has a cylindrical shape when expanded (e.g. Fig. 1A; ¶ [0012], [0034]). Making the prosthetic valve of Keranen radially expandable and connected to a balloon expandable stent frame, as taught in Dwork, are obvious under the rationale of simple substitution of one known element for another (here, materials that allow Keranen’s artificial valve and stent to radially expand and do so via a balloon) to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present case: 

(2) A radially expandable prosthetic heart valve connected to a balloon expandable stent and its function are a well-known device in the art (Dwork, Fig. 1A; ¶ [0002]-[0009], [0012], [0034]). 
(3) One of ordinary skill in the art could have substituted one known element for another (the materials of Dwork for the materials of Keranen), and the results of the substitution would have been predictable because the devices are variations of one another and are designed and used for the same purpose, to repair the function of a native heart valve.
(4) No other findings are necessary.
Keranen does not specify the type of expansion of their artificial valve and does not specify the material of their artificial valve and stent. Dwork teaches both balloon and self-expansion as alternatives for heart valves having frames. Therefore, modifying a teaching that is silent on expandability and materials to be balloon expandable via a teaching of two alternatives is reasonable and would be considered by one of ordinary skill in the art before the effective filing date per Dwork’s alternative’s teachings.

    PNG
    media_image1.png
    533
    712
    media_image1.png
    Greyscale

Regarding Claim 3, Keranen teaches a device for replacing a mitral valve wherein at least part of the first end portion has a first pitch (Because the device is three dimensional helical structure, the coils of the device inherently have a pitch), the second end has a second pitch, and the second pitch is greater than the first pitch (e.g. Page 17, Lines 27-30).
Regarding Claim 4, Keranen teaches a device for replacing a mitral valve wherein during delivery of the loop-shaped element to the native mitral valve, the second pitch being greater than the first pitch diminishes a risk that the loop-shaped element is caught by chords of the native mitral valve (e.g. Page 17, Lines 30-34).
Regarding Claim 5, Keranen teaches a device for replacing a mitral valve wherein the loop-shaped element is configured to be rotated into position through the native mitral valve and during rotation into position (e.g. Page 22, Lines 27-30), the second end is a leading end (e.g. Page 17, Lines 30-34).
Regarding Claim 6, Keranen teaches a device for replacing a mitral valve wherein the curved body has at least two and a half circular turns of a coil or helical structure (e.g. Applicant’s specification 
Regarding Claim 7, Keranen teaches a device for replacing a mitral valve wherein the loop-shaped element is curved along an entire length of the loop-shaped element (e.g. Fig. 2, 4 and 6 depict a loop shaped element that is curved around a central axis for its entire length; Page 16, Lines 22-32).
Regarding Claim 8, Keranen teaches a device for replacing a mitral valve with an arcuate shape (e.g. Page 16, Lines 26-31), however, Keranen does not disclose a device wherein the open arcuate shape is less than a full turn. It would have been obvious to limit the open arcuate shape of the device in Keranen to one full turn since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144; In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Keranen.
Regarding Claim 9, Keranen teaches a device for replacing a mitral valve wherein at least a part of the curved body overlaps itself to form a coil or helical structure (e.g. Fig. 2, 4 and 6, element 41 forms a coil; Page 16, Lines 31-32).
Regarding Claim 10, Keranen teaches a device for replacing a mitral valve wherein the prosthetic mitral valve (e.g. Fig. 14a and 14b, element 64) is configured to tightly position an outer surface of the prosthetic mitral valve (e.g. Labeled C in Annotated Figure 14a below) in a direction towards the second portion of the loop-shaped element (e.g. Labeled D in Annotated Figure 14a below; the direction towards the second portion is the line of the point of the corner of the prosthetic valve that points towards the cross section of the second loop), so as to seal an area between the prosthetic mitral valve and the loop-shaped element (e.g. the seal is created by pinching the natural annulus .
Keranen does not disclose the following features, however, Dwork teaches a device for replacing a mitral valve wherein the prosthetic mitral valve is configured to radially expandable (e.g. Fig. 1A; ¶ [0012], [0034])). Making the prosthetic valve of Keranen radially expandable as taught in Dwork, is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In the present case: 
(1) Keranen contains a device with a prosthetic heart valve that differs from the claimed device in that the prosthetic heart valve is not radially expandable.
(2) A radially expandable prosthetic heart valve and its function are a well-known device in the art (Dwork, Fig. 1A; ¶ [0002]-[0009], [0012], [0034]). 
(3) One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable because the devices are variations of one another and are designed and used for the same purpose, to repair the function of a native heart valve.
(4) No other findings are necessary.

    PNG
    media_image2.png
    415
    773
    media_image2.png
    Greyscale

Regarding Claim 11, Keranen teaches a device for replacing a mitral valve wherein the loop-shaped element and the prosthetic mitral valve are configured to pinch tissue of the native mitral valve when said area between the prosthetic heart valve and the loop-shaped element is sealed (e.g. Fig. 14a and 14b; a seal is created by pinching the natural mitral valve between the second portion of the loop-shaped element, labeled D, and the edge of the prosthetic valve, labeled C, displayed in Annotated Figure 14a above).
Regarding Claim 12, Keranen teaches a device for replacing a mitral valve wherein the loop-shaped element comprises a shape memory material (e.g. Page 19, Lines 5-6 and 11-13).
Regarding Claim 13, Keranen teaches a device for replacing a mitral valve wherein the core comprises a metal (e.g. Page 18, Lines 32-34).
Regarding Claim 14, Keranen teaches a device for replacing a mitral valve wherein the outer layer of the loop-shaped element is made of a material that is softer than the core (e.g. Page 19, Lines 2-4).
wherein the outer layer of the loop-shaped element is made of a textile (e.g. Page 19, Lines 2-4).
Regarding Claim 16, Keranen teaches a device for replacing a mitral valve wherein the outer layer of the loop-shaped element comprises a flexible woven material (e.g. Page 19, Lines 27-34).
Regarding Claim 17, Keranen teaches a device for replacing a mitral valve wherein the flexible woven material is polyethylene or polytetrafluoroethylene (e.g. Page 19, Lines 27-34).
Regarding Claim 18, Keranen teaches a device for replacing a mitral valve wherein the flexible woven material has a rough, holed or porous surface (e.g. Page 19, Lines 34-36).
Regarding Claim 19, Keranen teaches a device for replacing a mitral valve wherein the flexible woven material conforms to the prosthetic mitral valve (e.g. Page 19, Lines 27-34; the flexible woven material thus coats the support structure and conforms to the prosthetic valve shown at the interface labeled E in Annotated Figure 14a above).
Regarding Claim 20, Keranen teaches a device for replacing a mitral valve wherein the loop-shaped element has a cross- sectional shape that is round (e.g. Fig. 3, element 71; Page 17, Line 35 – Page 18, Line 1).
Regarding Claim 21, Keranen teaches a device for replacing a mitral valve wherein the loop-shaped element has a cross-sectional shape that is substantially flattened at an inner segment and substantially rounded at an outer segment (e.g. Page 17, Line 35 – Page 18, Line 3; The specification describes the possibility that the cross-section may be substantially flat and can also partly rounded such that the edges could be rounded). 
Regarding Claim 22, Keranen teaches a device for replacing a mitral valve wherein at least a portion of the curved body of the loop-shaped element assumes a coil or helical shape having an open circular form when inserted at the native mitral valve (e.g. Page 16, Lines 26-33).
wherein the loop-shaped element has a coil or helical shape having an open circular form (e.g. Page 16, Lines 26-33).
Regarding Claim 25, Keranen does not disclose the following features: wherein at least the middle portion of the curved body is included in the at least two full turns of the loop-shaped element, however, making the two support sections of Keranen into three support sections (first end portion, second end portion and middle portion), such as in the present claims, is obvious because it has been held by the courts that making an integral structure separable (e.g. in a plurality of pieces) would have been obvious to one of ordinary skill in the art at the time the claimed invention was made. See MPEP 2144; In re Dulberg, 129 USPQ 348, 349 (CCPA 1961).
Regarding Claim 26, Keranen teaches a device for replacing a mitral valve wherein at least a part of the second end portion of the curved body is included in the at least two full turns of the loop-shaped element (e.g. Applicant’s specification ¶ [0046] defines “loop-shaped” as including an angular turn of at least 180 degrees, therefore for purposes of claim interpretation an angular turn of 180 degrees is considered a “turn”; Page 16, Lines 18-21; The body of the devices depicted Fig. 2 and 6 is made of two sections and thus the second loop-shaped support, element 44, is at least two turns/180 degrees if the length of the device is split evenly between supports as depicted in Fig. 10).
Regarding Claim 27, Keranen teaches a device for replacing a mitral valve wherein at least a part of the first end portion of the curved body is included in the at least two full turns of the loop-shaped element (e.g. Applicant’s specification ¶ [0046] defines “loop-shaped” as including an angular turn of at least 180 degrees, therefore for purposes of claim interpretation an angular turn of 180 degrees is considered a “turn”; Page 16, Lines 18-21; The body of the devices depicted Fig. 2 and 6 is made of two sections and thus the first loop-shaped support, element 42, is at least two turns/180 degrees if the length of the device is split evenly between supports as depicted in Fig. 10).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keranen (WO 2008/058940 A1) and Dwork et al. (US 2011/0264203 A1) as applied to claim 1, 3-23 and 25-27 above, and further in view of Spence et al. (WO 0203892 A1).
Regarding Claim 2, Keranen does not disclose the following features, however, Spence teaches a device for replacing a mitral valve wherein at least one extension is connected to the loop-shaped element and wherein said at least one extension extends from said loop-shaped element in a direction that is substantially parallel with the center axis of the loop-shaped element (e.g. Fig. 7, element 54; Page 14, Lines 7-10).
Wilson and Keranen are concerned with the same field of endeavor as the instant claims, namely, implantable bifurcated stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keranen such that loop shaped element comprises at least one extension pointing in a direction that is substantially parallel with the center axis of the loop-shaped element as taught by Spence in order to allow the extension members to engage with corresponding holes in the loop-shaped element to go between locked and unlocked positions (e.g. Spence, Page 14, Lines 7-10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774